Citation Nr: 0711578	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for repair 
of a left shoulder disability (adhesive capsulitis, residuals 
of left shoulder rotator cuff repair with post-operative 
infection).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had honorable active service from October 1968 to 
October 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In January 2007, a personal hearing was held before 
the undersigned, who is the Acting Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in December 2001, the veteran 
underwent surgery on his left shoulder.  The surgery began as 
arthroscopy and resulted in an open rotator cuff repair.  
Following the surgery, an infection developed and the veteran 
was prescribed antibiotics.  Six weeks after the surgery, 
additional surgery on the shoulder was performed.  

The veteran has now come to the VA requesting that 
compensation be provided to him pursuant to 38 U.S.C.A. 
§ 1151.  He has claimed that not only does he have an 
additional disability, but that the disability is the result 
of failed surgery that was reasonably unforeseeable.  Because 
the RO has denied his request for benefits, the veteran has 
appealed to the Board for review.  

A review of the medical evidence in the claims folder 
indicates that since 2001, the veteran has undergone repeated 
visits to the VA.  A medical report from a VA orthopedic 
surgeon, signed June 2004, noted that the veteran was not 
"doing very well" and that the veteran had limited his 
activities because of the surgery.  The doctor further 
classified the shoulder surgery as "failed left rotator cuff 
repair".  However, the doctor did not specifically determine 
whether the veteran had any additional disability from the VA 
care he received prior to the surgery.  Moreover, the 
physician did not provide a determination as to whether such 
additional disability was the result of negligence or fault 
on the part of the VA or whether the additional disability 
was a necessary consequence of the veteran's 
surgery/treatment.  

The above information does not provide the Board with the 
information needed in order to determine whether the veteran 
should be awarded compensation benefits in accordance with 38 
U.S.C.A. § 1151.  In other words, the medical documents, 
including the June 2004 medical report, does not specifically 
find whether the veteran's surgery and treatment was 
careless, negligent, lacking of proper skill, erroneous, or 
in some manner faulty, or that the failure of the surgery 
(and the subsequent disability) was "not reasonably 
foreseeable".  See 38 U.S.C.A. § 1151 (West 2002) & 38 
C.F.R. § 3.358 (2006).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In pertinent part, 38 C.F.R. § 3.361 (2006) provides as 
follows.  In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2006).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2006).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 (2006) that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2006).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 (2006).  38 C.F.R. § 3.361(d)(2) (2006).

Thus, after reviewing the veteran's claims folder, it is the 
opinion of the Board that thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment should be accomplished so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claim.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Moreover, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005).  Based upon the 
evidentiary record in the instant case, as discussed above, 
it is the Board's opinion that such an examination should be 
afforded the veteran before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2006) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2006) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Because a physician has not commented specifically 
on the veteran's contentions and assertions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions and would allow the Board to make a decision on 
the merits of the claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should arrange for the 
veteran to be examined by a board of 
physicians who have not previously 
treated the veteran, if possible, in 
order to determine the nature and extent 
of the veteran's current left shoulder 
disability.  The examiners should be 
asked to comment on the following:

A.  They should provide comments as to 
whether the post-surgery staff infection 
along with the current left shoulder 
disability were conditions that would be 
reasonably foreseeable as a result of the 
veteran undergoing surgery on the left 
shoulder in 2001.  

B.  They should comment on whether it was 
negligent, or at least possibly 
negligent, for a surgical procedure in 
which resulted in a staff infection and 
where the procedure has been declared to 
be a failure.  

C.  They should discuss in full whether 
any of the actions accomplished by VA 
personnel, either during the surgical 
procedure or afterwards, was:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiners should comment on 
whether the veteran's post-surgery 
experiences and the failure of the 
surgery were the "necessary 
consequences" certain to result from, or 
were intended to result from the medical 
and surgical treatment administered by 
the VA hospital personnel.

The complete rationale for all opinions 
expressed must be provided and the 
examiners should discuss any contrary 
opinions, including that of the veteran.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and ensure that the 
above requested development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
In other words, if the examination report 
does not provide comments to the items 
noted above, the RO/AMC must return the 
report to the VA doctors for completion.

Thereafter, the AMC should re-adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



